DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A method (S) of operating a storage means (10), 
- writing and storing a storage item (d) to the storage means (10), wherein the writing and storing comprises: 
- providing (Si) the storage item (d) to be written and stored,
- applying, to the storage item (d), an encoding process (S2) by means of randomization in order to generate and to provide a randomized encoded storage item (Uᵏ), and 
- writing and storing (S3) the randomized encoded storage item (Uᵏ) to the storage means (10), 
- wherein at least a first randomization process (S4) is underlying the encoding process (S2), and 
- wherein said first randomization process (S4) is a randomization process dedicated and assigned to the underlying storage means (10), 
- wherein the encoding process (S2) and an underlying encoder (Φd) for the encoding process (S2) are configured in order to generate from the provided storage item (d) the encoded storage item (Uᵏ) based on a source item (Xⁿ) obtained from a discrete memoryless source (30, 40) as a concatenation of 
(i) helper data (M) derived by a dedicated unit of the encoder (Φd), 
(ii) a helper message (Ḿ) also derived by a dedicated unit of the encoder (Φd),
and 
(iii) an image of common randomness (K) under a mapping (Td) characteristic for an underlying identification protocol and corresponding to the storage item (d), encrypted using a secret key (Ḱ), in particular by group composition, and 
- wherein said common randomness (K) and said secret key (Ḱ) are generated and derived by dedicated units of the encoder (Φd) and/or based on the storage item (d) and the source item (Xⁿ) obtained from a public source (30), a Physical Unclonable Function (PUF) source (40) and/or a general and underlying discrete memoryless multiple source (Pxy ) on an underlying alphabet (X x Y).

Examiner’s Statement of Reasons for Allowance
Claims 1-6, 8-13 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a method involves writing and storing a storage item to the storage unit (i.e., a method operating storage unit such as systems for data processing which are configured to efficiently and safely store and identify data on storage unit having a decoder capable of reconstructing the image of common randomness from the encrypted image of common randomness and by using the inverse and thus decrypted form of the secret key.
Applicant’s independent claims 1 and 17 each recite, inter alia, a method of operating a storage means with a structure as defined in the specification (pages 6-8 and 12-21) including wherein the encoding process (S2) and an underlying encoder (Φd) for the encoding process (S2) are configured in order to generate from the provided storage item (d) the encoded storage item (Uᵏ) based on a source item (Xⁿ) obtained from a discrete memoryless source (30, 40) as a concatenation of (i) helper data (M) derived by a dedicated unit of the encoder (Φd), (ii) a helper message (Ḿ) also derived by a dedicated unit of the encoder (Φd), and (iii) an image of common randomness (K) under a mapping (Td) characteristic for an underlying identification protocol and corresponding to the storage item (d), encrypted using a secret key (Ḱ), in particular by group composition, and - wherein said common randomness (K) and said secret key (Ḱ) are generated and derived by dedicated units of the encoder (Φd) and/or based on the storage item (d) and the source item (Xⁿ) obtained from a public source (30), a Physical Unclonable Function (PUF) source (40) and/or a general and underlying discrete memoryless multiple source (Pxy ) on an underlying alphabet (X x Y). These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133